Citation Nr: 1616731	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-18 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease.


WITNESSES AT HEARING ON APPEAL

The Veteran and C.W.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to September 1973.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of May 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2016.

During his hearing, the Veteran raised issues pertaining to stroke and a blood clot in the lung.  Should the Veteran wish to pursue such claims, he should submit them on the proper standardized form to the RO.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with diabetes mellitus and ischemic heart disease, disabilities that have been linked to exposure to herbicides.  

2.  The evidence of record is in equipoise as to whether the Veteran was exposed to herbicides during active service. 

3.  Resolving reasonable doubt in the Veteran's favor, diabetes mellitus and ischemic heart disease were incurred as a result of his service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has been diagnosed with diabetes mellitus and ischemic heart disease, which is shown by the private medical evidence of record.  He asserts that he incurred these disabilities as a result of exposure to herbicides during his service at Ubon Royal Thai Air Force Base (RTAFB) from 1971 to 1972.  Both diabetes mellitus and ischemic heart disease have been linked to exposure to dioxin-containing herbicides and presumed to be service connected if there is such exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

VA has determined that there was significant use of herbicides on the fenced-in perimeters of RTAFBs, including Ubon, intended to eliminate vegetation and ground cover for base security purposes, as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  If a U.S. Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961 to May 7, 1975.  See VBA Manual, M21-1, IV.ii.1.H.5 (2016).

The Veteran's service records do not contain affirmative evidence showing that he served as a military policeman or that he had a duty station on the base perimeter while stationed at Ubon RTAFB.  However, the Veteran asserts that his duty station at the munitions maintenance shop, near the flight line, was located near the perimeter.  The Veteran's assertions are corroborated by notations in his personnel records, referencing frequent trips to and from the flight line in furtherance of his duties as munitions maintenance specialist and armorer.  

A review of a base map of Ubon RTAFB from the time of the Veteran's service reveals that the flight line ran nearly the entire length of the base, and that it was located very close to the base perimeter in many areas.  The Board observes that almost all barracks were located in close proximity to the base's perimeter.  

Resolving reasonable doubt in favor of the Veteran, and considering the location of his duty station, his barracks, and the length of his service in Thailand, the Board finds that it is at least as likely as not that the Veteran's duties and activities at Ubon RTAFB from September 1971 until September 1972 exposed him to herbicides.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). This is limited to the circumstances of the Veteran's specific case.  

As diabetes mellitus and ischemic heart disease are presumptively linked to exposure to herbicides, service connection is presumed as there is no affirmative evidence to the contrary and the disabilities appear to have manifested to at least a compensable degree.  Therefore, service connection for diabetes mellitus and ischemic heart disease is warranted. 






ORDER

Service connection for diabetes mellitus is granted.

Service connection for ischemic heart disease is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


